United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-3172
                                   ___________

United States of America,             *
                                      *
            Appellee,                 *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * District of Nebraska.
John Edward Mull, also known as John *
Eddie Mull, also known as Eddie Mull, * [UNPUBLISHED]
also known as John Edward Maul,       *
                                      *
            Appellant.                *
                                 ___________

                             Submitted: July 28, 2006
                                Filed: August 7, 2006
                                 ___________

Before SMITH, MAGILL, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

     With a certificate of appealability (COA) issued by the district court,1 John
Edward Mull challenges the denial of his 28 U.S.C. § 2255 motion. We affirm.

      We conclude that Mull’s sentence is unaffected by United States v. R.L.C., 503
U.S. 291 (1992). The case that could affect his sentence is United States v. Booker,


      1
      The Honorable Warren K. Urbom, United States District Judge for the District
of Nebraska.
543 U.S. 220 (2005), but it does not apply retroactively to Mull, whose conviction
became final before Booker was decided. See Never Misses A Shot v. United States,
413 F.3d 781, 783-84 (8th Cir. 2005) (per curiam). We further conclude that a
citation error in the district court’s order denying Mull’s section 2255 motion, which
the court corrected when the error was brought to its attention, is not an independent
basis for relief. These are the only issues that are within the scope of the COA. See
United States v. Robinson, 301 F.3d 923, 927 (8th Cir. 2002) (issues beyond scope of
COA are not properly before this court).

      Accordingly, we affirm the judgment of the district court. We deny the motion
to expand the record and the application to enlarge the COA.
                       ______________________________




                                         -2-